                   Case 21-10723-MFW                Doc 466        Filed 09/10/21         Page 1 of 4




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    CONNECTIONS COMMUNITY SUPPORT                               Case No. 21-10723 (MFW)
    PROGRAMS, INC.,
                                                                Hearing Date: September 17, 2021 at 10:30 a.m. (prevailing
                  Debtor.   1                                   Eastern Time)
                                                                Objection Deadline: September 10, 2021 at 4:00 p.m.
                                                                (prevailing Eastern Time)

                                                                Related Docket No. 406


             DEBTOR’S RESPONSE TO MOTION FOR APPOINTMENT OF COUNSEL

             Connections Community Support Programs, Inc., the debtor in the above-captioned case

(the “Debtor”) hereby responds (the “Objection”) to the Motion for Appointment of Counsel

[Docket No. 406] (the “Motion”) filed by Amir Fatir (the “Movant”). In support of this Objection,

the Debtor respectfully represents as follows:

                                         PRELIMINARY STATEMENT

             1.     Movant is an inmate in the care and custody of the State of Delaware, Department

of Correction (“State of Delaware”), and is party to a pre-petition lawsuit stayed against the

Debtor as a result of the Debtor filing for Chapter 11 relief. Through the Motion, Movant requests

that this Court appoint him counsel to protect and represent his interests in this case. Although the

Debtor is sympathetic to the Movant’s position, the Motion should be denied because Movant’s

interests in this case are adequately represented by the Official Committee of Unsecured Creditors

(the “Committee”). Further, relief is not appropriate because civil litigants do not possess a




1
      The Debtor in this chapter 11 case, along with the last four digits of its tax identification number, is as follows:
      Connections Community Support Programs, Inc. (3030). The address of the Debtor’s corporate headquarters is
      3812 Lancaster Pike, Wilmington, Delaware 19805.
              Case 21-10723-MFW           Doc 466      Filed 09/10/21     Page 2 of 4




constitutional or statutory right to the appointment of counsel. For these reasons, the Motion

should be denied.

                                 JURISDICTION AND VENUE

       2.      The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012. This matter is a core proceeding under 28 U.S.C. § 157(b)(2).

       3.      Pursuant to Rule 9013-1(h) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”),

the Debtor consents to entry of a final order by the Court in connection with the Objection to the

extent it is later determined that the Court, absent consent of the parties, cannot enter final orders

or judgments consistent with Article III of the United States Constitution.

       4.      Venue of the Chapter 11 Case and related proceedings is proper before this Court

pursuant to 28 U.S.C. §§ 1408 and 1409.

                                         BACKGROUND

       5.      On April 19, 2021 (the “Petition Date”), the Debtor commenced a case by filing a

petition for relief under chapter 11 of the Bankruptcy Code (the “Chapter 11 Case”).

       6.      On May 3, 2021, the Office of the United States Trustee for the District of Delaware

(the “U.S. Trustee”) appointed the Committee in this Chapter 11 Case [Docket No. 79]. The

Committee is tasked with representing the interests of creditors such as the Movant pursuant to

section 1103 of the Bankruptcy Code.




                                                 -2-
              Case 21-10723-MFW           Doc 466      Filed 09/10/21   Page 3 of 4




       7.      Prior to the Petition Date, Movant commenced litigation against the Debtor by

filing a complaint in the U.S. District Court for the District of Delaware, C.A. No. 18-1549-CFC

(the “U.S. District Court Case”).

       8.      On June 7, 2021, the U.S. District Court entered an order staying all proceedings

against the Debtor, pursuant to Section 362(a) of the Bankruptcy Code.

       9.      On August 24, 2021, this Court held a virtual hearing (the “Hearing”) on Debtor’s

Motion Pursuant to Federal Rule of Bankruptcy Procedure 9006(b) for an Order Extending the

Time to File Notices of Removal of Related Proceedings [Docket No. 320]. During this Hearing,

the Court, Debtor’s counsel, and counsel for the Committee discussed how to effectively

communicate to certain inmates in the care and custody of the State of Delaware that the

Committee is representing and protecting their interests in this bankruptcy case. Ultimately, the

Committee reported to this Court and Debtor’s counsel that it plans to a draft a letter to mail to

inmates in the care and custody of the State of Delaware to explain that the is representing and

protecting their interests in this bankruptcy case.

                                    BASIS FOR OBJECTION

       10.     As acknowledged by the Court at the Hearing, the interests of parties in the custody

of the State of Delaware such as the Movant are protected and represented by the Committee and

its counsel. During the Hearing, the Committee advised the Court and Debtor’s counsel that it was

preparing a letter to distribute to Movant and similarly situated parties explaining that the

Committee is representing their interests in this bankruptcy case. Therefore, Movant’s Motion is

unnecessary and should be denied.

       11.     Additionally, although the Debtor is sympathetic with the Movant’s position, it is

well settled law in this circuit and others that civil litigants do not possess a constitutional or



                                                 -3-
              Case 21-10723-MFW           Doc 466      Filed 09/10/21     Page 4 of 4




statutory right to the appointment of counsel.         “Indigent civil litigants possess neither a

constitutional nor a statutory right to appointed counsel.” Montgomery v. Pinchak, 294 F.3d 492,

498 (3d Cir. 2002) (quoting Parham v. Johnson, 126 F.3d 454, 456-57 (3d Cir. 1997); see also

Cephas v. Scarborough, 2021 U.S. Dist. LEXIS 145781, *1-*2 (D. Del. August 4, 2021); See, e.g.,

Lavado v. Keohane, 992 F.2d 601, 605 (6th Cir.1993) (“Appointment of counsel in a civil case is

not a constitutional right.”) (internal quotations and citations omitted); Fowler v. Jones, 899 F.2d

1088, 1096 (11th Cir.1990) (same); United States v. 30.64 Acres of Land, 795 F.2d 796, 801 (9th

Cir.1986) (“There is normally ... no constitutional right to counsel in a civil case.”).

       12.     For these reasons, Movant’s Motion for Appointment should be denied.

       WHEREFORE, the Debtor respectfully requests that the Court deny the Motion and grant

any such further relief as the Court deems just and proper.

Dated: September 10, 2021                      CHIPMAN BROWN CICERO & COLE, LLP
       Wilmington, Delaware

                                               /s/ Aidan T. Hamilton
                                               William E. Chipman, Jr. (No. 3818)
                                               Mark L. Desgrosseilliers (No. 4083)
                                               Aidan T. Hamilton (No. 6729)
                                               Hercules Plaza
                                               1313 North Market Street, Suite 5400
                                               Wilmington, Delaware 19801
                                               Telephone:     (302) 295-0191
                                               Facsimile:     (302) 295-0199
                                               Email:         chipman@chipmanbrown.com
                                                              desgross@chipmanbrown.com
                                                              ahamilton@chipmanbrown.com

                                               Counsel for the Debtor and Debtor-in-Possession




                                                 -4-
